UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 001-35231 MITEK SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 87-0418827 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8911 Balboa Avenue SanDiego, California (Address of Principal Executive Offices) (Zip Code) (858)309-1700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler ¨ AcceleratedFiler x Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 31,998,256 shares of the registrant’s common stock outstanding as of January 29, 2016. MITEK SYSTEMS, INC. FORM 10-Q For The Quarterly Period Ended December 31, 2015 INDEX PART I. FINANCIAL INFORMATION Item1. Financial Statements 1 Consolidated Balance Sheets at December 31, 2015 (Unaudited) and September 30, 2015 1 Consolidated Statements of Operations and Other Comprehensive Income (Loss ) (Unaudited) for the Three Months Ended December 31, 2015 and December 31, 2014 2 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended December 31, 2015 and December 31, 2014 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MITEK SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS December 31, (Unaudited) September 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Other current assets Total current assets Long-term investments - Property and equipment, net Intangible assets, net Goodwill Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related taxes Deferred revenue, current portion Other current liabilities Total current liabilities Deferred revenue, non-current portion Other non-current liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 60,000,000 shares authorized, 31,860,865 and 31,721,114 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes form an integral part of these consolidated financial statements. 1 MITEK SYSTEMS, INC.
